DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 11 August 2021, in response to the Office Action mailed 13 May 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The rejection of claim 14 under 35 U.S.C. 112 has been withdrawn due to the amendment filed.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 7 June 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavac (US 2004/0189702), in view of Yuta (US 2009/0222390), further in view of Tsou (US 2018/0189667), and further in view of Pelletier (US 2006/0031578).

As per claim 1, Hlavac teaches an information processing apparatus comprising: a first artificial intelligence configured to output a first result by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.)]; and a second artificial intelligence that is different from the first artificial intelligence, and that is configured to output a second result by processing the input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.)], wherein content of a process to be performed next is determined [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)]; and wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (paras. 0241, 0308, etc.)], wherein the first artificial [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)], wherein the second artificial intelligence is associated with a second character that is movable in the virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)], wherein the information processing apparatus comprises first calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) various systems may be used to produce the data stream, then various engines will consume and process the data (figs. 3-5, 31, etc.)], wherein another information processing apparatus comprises second calculation resources configured to implement the second artificial intelligence [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the models may be on an external server (paras. 0215-216, etc.)]. 
While Hlavac teaches using customizable AI models (see above) it does not explicitly teach determining content of a process to be performed next determined using results obtained by comparing the first result with the second result, wherein the content of the process to be performed next is determined by using results obtained by 
Yuta determining content of a process to be performed next determined based on results obtained by comparing the first result with the second result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)] and wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [the two models may be trained with different methods or may be different types of models (paras. 0112-122, etc.)], wherein the content of the process to be performed next is determined by using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)].
Hlavac and Yuta are analogous art, as they are within the same field of endeavor, namely machine learning models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare model outputs and iterate 
Yuta provides motivation as [by repeatedly performing predictions/classification and comparing outputs then using the non-matching samples, accuracy of the prediction/classification can be improved to 100%, or close, on very large datasets (paras. 0014-16, 0026-28, 0073, etc.)].
While Hlavac/Yuta teaches that a limit/threshold may be set on the number of comparison iterations (see above) it does not explicitly teach what happens if the limit is reached without a match between the models, and thus wherein the content of the process to be performed next is determined by, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result.  Furthermore, while Hlavac/Yuta teaches controlling the operation of the artificial intelligence via a terminal display (see, e.g., Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)  it does not explicitly teach wherein the first artificial intelligence is configured to move from being implemented by the second calculation resource on the another information processing apparatus, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space, and wherein the second artificial intelligence is configured to move from being implemented by the second calculation resources on the another information processing apparatus, to being implemented by the first calculation resources on the information 
Tsou teaches wherein the content of the process to be performed next is determined by, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result [in an ensemble of prediction models weighted voting may be used to prioritize models by usefulness and entropy (paras. 0037, 0048-52, 0080-81, etc.); for prioritizing a model when the set amount of iterations/time are reached without match in Hlavac/Yuta, above], wherein the information processing apparatus comprises first calculation resources configured to implement the first artificial intelligence and the second artificial intelligence, and wherein another information processing apparatus comprises second calculation resources configured to implement the second artificial intelligence [the models in the ensemble may be moved from one machine/device to another across a network (paras. 0037, 0048-52, 0080-81, etc.)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize some models in the ensemble, and to allow moving models between devices, as taught by Tsou, for implementing the models and determining which model to use when the limit of time/iterations has been reached in the comparisons between models in the ensemble taught by Hlavac/Yuta.
Tsou provides motivation as [moving models between devices allows for new/better models to be utilized locally when connected (paras. 0037, 0048-52, 0080-81, etc.) and selecting weighting for each model based on entropy/usefulness allows the most useful models to be kept in the ensemble and improves the overall accuracy (paras. 0037, 0048-52, 0080-81, etc.)].
While Hlavac/Yuta/Tsou teaches controlling operation/implementation of the models via a user display/terminal, and moving the models between physical devices (see above) it does not explicitly teach wherein the first artificial intelligence is configured to move from being implemented by the second calculation resource on the another information processing apparatus, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space, and wherein the second artificial intelligence is configured to move from being implemented by the second calculation resources on the another information processing apparatus, to being implemented by the first calculation resources on the information processing apparatus, in response to the second character being moved in the virtual space.
Pelletier teaches wherein the first artificial intelligence is configured to move from being implemented by the second calculation resource on the another information processing apparatus, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (para. 0054, etc.)], and wherein the second artificial intelligence is configured to move from being [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (para. 0054, etc.)].
Hlavac/Yuta/Tsou and Pelletier are analogous art, as they are within the same field of endeavor, namely implementing and controlling characters in virtual spaces.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to move the data corresponding to a character to different servers associated with different virtual spaces of a virtual universe in response to movement of the character in the virtual space(s), as taught by Pelletier, for the model data for the characters moving in a virtual space and between resources, devices in the system taught by Hlavac/Yuta/Tsou.
Pelletier provides motivation as [using different servers for the data and control of different areas of the virtual universe allows distribution of the data load and avoiding moving large amounts of data (paras. 0037-46, etc.)].

As per claim 3, Hlavac/Yuta/Tsou/Pelletier teaches wherein the first character and the second character are displayed on a display screen of a terminal apparatus if communication is made with the terminal apparatus [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.) and each user is connected with a managing server via a user terminal through which they can control virtual avatars (Pelletier: para. 0054, etc.)].

As per claim 4, Hlavac/Yuta/Tsou/Pelletier teaches wherein the second character moves together with the first character if the first character moves in the virtual space [the characters’ are controlled through an AI and saved together (Hlavac: paras. 0234, 0395, etc.) at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)].

As per claim 5, Hlavac/Yuta/Tsou/Pelletier teaches wherein the first artificial intelligence and the second artificial intelligence move to the another information processing apparatus that is connected to the information processing apparatus via a communication link [the models in the ensemble may be moved to different machines/devices across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.) and each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)].

As per claim 6, Hlavac/Yuta/Tsou/Pelletier teaches wherein the first artificial intelligence and the second artificial intelligence are moved in response to a movement operation that is performed on a display screen of a terminal apparatus to one of or both of the first character associated with the first artificial intelligence and the second character associated with the second artificial intelligence [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) which characters may be displayed to users on different media display devices (Hlavac: paras. 0005, 0269, 0276-278, etc.); where the models in the ensemble may be moved to different machines/devices across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.) and each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)].

As per claim 7, Hlavac/Yuta/Tsou/Pelletier teaches wherein the second result has priority over the first result if the first result is different from the second result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0037, 0048-52, 0080-81, etc.)].

As per claim 8, Hlavac/Yuta/Tsou/Pelletier teaches wherein the content of the process to be performed next is determined, using results obtained by comparing part of the first result with part of the second result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0037, 0048-52, 0080-81, etc.)].

As per claim 9, Hlavac/Yuta/Tsou/Pelletier teaches wherein the first artificial intelligence and the second artificial intelligence are different in method [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)].

As per claim 10, Hlavac/Yuta/Tsou/Pelletier teaches wherein the first artificial intelligence and the second artificial intelligence are identical in method but different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (thus utilizing different parameters) (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)].

As per claim 11, Hlavac/Yuta/Tsou/Pelletier teaches an information processing system comprising: a first information processing apparatus configured to implement a first artificial intelligence configured to output a first result by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) where various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.)]; and a second information processing apparatus configured to implement a second artificial intelligence that is different from the first artificial intelligence wherein the second information processing apparatus is configured to [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) where various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.) and the models in the ensemble may be moved from one machine/device to another across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], wherein content of a process to be performed next is determined [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)], using results obtained by comparing the first result with the second result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], and wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (Hlavac: paras. 0241, 0308, etc.) the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)], wherein the determining the content of the process to be performed next comprises using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], wherein the determining the content of the process to be performed next comprises, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], wherein the first artificial intelligence is associated with a first character that is movable in a virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)], wherein the second artificial intelligence is associated with a second character that is movable in the virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)], wherein the first information processing apparatus comprises first calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.) and the models in the ensemble may be moved from one machine/device to another across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], wherein the second information processing apparatus comprises second calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.) and the models in the ensemble may be moved from one machine/device to another across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], wherein the first artificial intelligence is configured to move from being implemented by the second calculation resources on the second information processing apparatus, to being implemented by the first calculation resources on the first information processing apparatus, in response to the first character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)], and wherein the second artificial intelligence is configured to move from being implemented by the second calculation resources on the second information processing apparatus, to being implemented by the first calculation resources on the first information processing apparatus, in response to the second character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)].
Examiner’s Note: the reasoning and motivation for the combination are provided above, in the rejection of claim 1.

As per claim 12, Hlavac/Yuta/Tsou/Pelletier teaches a non-transitory computer readable medium storing a program that, if executed, causes a computer to execute a [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)], the process comprising: inputting, by at least one processor, a first process result that a first artificial intelligence has obtained by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.)]; inputting, by the at least one processor, a second process result that a second artificial intelligence, different from the first artificial intelligence, has obtained by processing the input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)]; and determining, by the at least one processor, content of a process to be performed next, using results obtained by comparing the first process result with the second process result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (Hlavac: paras. 0241, 0308, etc.) where the two models may be trained with different methods or may be different types of models (Yuta: paras. 0112-122, etc.)] wherein the determining the content of the process to be performed next comprises using results obtained by repeatedly comparing first results output by the first artificial intelligence and second results output by the second artificial intelligence until one of the following occurs: the first results match the second results; or the first results do not match the second results and a predetermined period of time has elapsed; or the first results do not match the second results and a predetermined number of iterations of the repeatedly comparing has been exceeded [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.)], wherein the determining the content of the process to be performed next comprises, in response to the first results not matching the second results and either the predetermined period of time elapsing or the predetermined number of iterations of the repeatedly comparing being exceeded, then assigning the second result a higher priority over the first result [at least two classification/prediction models are generated, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples, the models re-generated/trained and outputs compared again until either there are less than a predetermined number of remaining disagreements between the models or a predetermined amount of time or number of iterations has passed (Yuta: paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.) where weighted voting may be used to prioritize models by usefulness and entropy (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], wherein the first artificial intelligence is associated with a first character that is movable in a virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)], wherein the second artificial intelligence is associated with a second character that is movable in the virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.)], wherein an information processing apparatus comprises first calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.) and the models in the ensemble may be moved from one machine/device to another across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], wherein another information processing apparatus comprises second calculation resources [various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.) and the models in the ensemble may be moved from one machine/device to another across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.)], and the processor further comprises: moving, by the at least one processor, the first artificial intelligence from being implemented by the second calculation resources on the another information processing apparatus, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)], and moving, by the at least one processor, the second artificial intelligence from being implemented by the second calculation resources on the another information processing apparatus, to being implemented by the first calculation resources on the information processing apparatus, in response to the second character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)]..
Examiner’s Note: the reasoning and motivation for the combination are provided above, in the rejection of claim 1.

As per claim 13, see the rejection of claim 1, above, wherein Hlavac/Yuta/Tsou/Pelletier teaches at least one processor configured to implement the method [a computer system including processing and memory (Hlavac: paras. 0390-391; Tsou: para. 0018, 0054; etc.)].

As per claim 15, Hlavac/Yuta/Tsou/Pelletier teaches wherein the information processing apparatus comprises a server, and wherein the another information processing apparatus comprises a robot [the AI platform may be implemented on different devices, including robots (Hlavac: paras. 0268-274, etc.)].
 
As per claim 16, Hlavac/Yuta/Tsou/Pelletier teaches wherein the first artificial intelligence is configured to move from being implemented by the first calculation resources on the information processing apparatus, to being implemented by the second calculation resources on the another information processing apparatus, in response to the first character being moved in the virtual space, and wherein the second artificial intelligence is configured to move from being implemented by the first calculation resources on the information processing apparatus, to being implemented by the second calculation resources on the another information processing apparatus, in [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (Pelletier: para. 0054, etc.)].


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavac (US 2004/0189702), in view of Yuta (US 2009/0222390), further in view of Rosa (US 2012/0030120), and further in view of Pelletier (US 2006/0031578).

As per claim 14, Hlavac teaches an information processing apparatus comprising: at least one processor configured to implement a first artificial intelligence configured to output a first result by processing input information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.)], and control transmitting the information to a server configured to implement a second artificial intelligence that is different from the first artificial intelligence, and that is configured to output a second result by processing the transmitted encrypted higher confidentiality information [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the models may be on an external server (paras. 0215-216, etc.)], wherein content of a process to be performed next is [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)], wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) including different types of graphs, networks, different network topologies, etc. (paras. 0241, 0308, etc.)], wherein the at least one processor is located in an apparatus that is separate from the server [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the models may be on an external (i.e., separate) server (paras. 0215-216, etc.)], wherein the first artificial intelligence is associated with a first character that is movable in a virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)], wherein the second artificial intelligence is associated with a second character that is movable in the virtual space [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (abstract; paras. 0006-9, 0262-263; etc.)], wherein the at least one processor is configured to implement first calculation resources configured to [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) various systems may be used to produce the data stream, then various engines will consume and process the data (figs. 3-5, 31, etc.)], wherein the server comprises at least one second processor configured to implement second calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) where the models may be on an external server (paras. 0215-216, etc.)].
While Hlavac teaches using customizable AI models (see above) as well as using secret codes to authorize users (see, e.g., Hlavac: para. 0216) it does not explicitly teach wherein the at least one processor is configured to, in response to the input information comprising confidentiality information, then control encrypting the input information such that persons are not identified, wherein the at least one processor is configured to control receiving the second result from the server, wherein content of a process to be performed next is determined using results obtained by comparing the first result with the second result, wherein the first artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space, and wherein the second artificial intelligence is configured to move from being implemented 
Yuta teaches wherein the at least one processor is configured to control receiving the second result from the server, wherein content of a process to be performed next is determined using results obtained by comparing the first result with the second result [at least two classification/prediction models are generated, specializing in different categories, and the results of each classification are compared, where when the output matches items are placed into a corresponding class, while non-matching results are considered “gray class” samples (paras. 0017-25, 0126-129; figs. 6, 13, 18; etc.); receiving results from a model on an external server in Hlavac, above], wherein the first artificial intelligence and the second artificial intelligence are at least one of: different in method; and different in terms of parameters related to learning [the two models may be trained with different methods or may be different types of models (paras. 0112-122, etc.)].
Hlavac and Yuta are analogous art, as they are within the same field of endeavor, namely machine learning models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare model outputs and iterate predictions/classifications, as taught by Yuta, for the artificial intelligence models used to determine the characters behavior/actions in the system taught by Hlavac.
Yuta provides motivation as [by repeatedly performing predictions/classification and comparing outputs then using the non-matching samples, accuracy of the prediction/classification can be improved to 100%, or close, on very large datasets (paras. 0014-16, 0026-28, 0073, etc.)].
While Hlavac/Yuta teaches using secret codes to authorize users (see, e.g., Hlavac: para. 0216) it does not explicitly teach wherein the at least one processor is configured to, in response to the input information comprising confidentiality information, then control encrypting the input information such that persons are not identified; or wherein the first artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space, and wherein the second artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information processing apparatus, in response to the second character being moved in the virtual space.
Rosa teaches wherein the at least one processor is configured to, in response to the input information comprising confidentiality information, then control encrypting the input information such that persons are not identified [certain data may be identified either by a model or by the user as high confidentiality and be encrypted (paras. 0010-11, 0027-35, etc.)].
Hlavac/Yuta and Rosa are analogous art, as they are within the same field of endeavor, namely identifying users utilizing distributed systems including machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to encrypt confidential user data, as taught by Rosa, for the user information used by the models and/or when accessing the models in the system of Hlavac/Yuta.
Rosa provides motivation as [different degrees of confidentiality may be assigned by a user/business to information to which selected security requirements must be applied to protect the business/user’s information (abstract; paras. 0010-30, etc.)].
While Hlavac/Yuta/Rosa teaches controlling AI implemented on various systems including external server(s) (see above) it does not explicitly teach wherein the first artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space, and wherein the second artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information 
Pelletier teaches wherein the at least one processor is configured to implement first calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [the user terminals and servers may include memory and processor resources (paras. 0012, 0027, 0041, 0049, etc.)], wherein the server comprises at least one second processor configured to implement second calculation resources configured to implement the first artificial intelligence and the second artificial intelligence [the user terminals and servers may include memory and processor resources (paras. 0012, 0027, 0041, 0049, etc.)], wherein the first artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information processing apparatus, in response to the first character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (para. 0054, etc.)], and wherein the second artificial intelligence is configured to move from being implemented by the second calculation resources on the server, to being implemented by the first calculation resources on the information processing apparatus, in response to the second character being moved in the virtual space [each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (para. 0054, etc.)].
Hlavac/Yuta/Rosa and Pelletier are analogous art, as they are within the same field of endeavor, namely implementing and controlling characters in virtual spaces.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to move the data corresponding to a character to different servers associated with different virtual spaces of a virtual universe in response to movement of the character in the virtual space(s), as taught by Pelletier, for the model data for the characters moving in a virtual space in the system taught by Hlavac/Yuta/Rosa.
Pelletier provides motivation as [using different servers for the data and control of different areas of the virtual universe allows distribution of the data load and avoiding storing and moving large amounts of data in/from a single server (paras. 0037-46, etc.)].


Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach wherein the first artificial intelligence is associated with a first character that is movable in a virtual space, wherein the second artificial intelligence is associated with a second character that is 
However, Hlavac teaches that users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (Hlavac: abstract; paras. 0006, 0099-0108, 0135-140; etc.) to move them in a virtual world (Hlavac: abstract; paras. 0006-9, 0262-263; etc.) various systems may be used to produce the data stream, then various engines will consume and process the data (Hlavac: figs. 3-5, 31, etc.) where the models may be on an external server (Hlavac: paras. 0215-216, etc.), while Tsou teaches the models in the ensemble may be moved from one machine/device to another across a network (Tsou: paras. 0037, 0048-52, 0080-81, etc.)

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claim 2 is cancelled; claims 1 and 3-16 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagendran (US 2016/0046023) – discloses a system utilizing master/slave components and characters with a combination of user inputs and artificial intelligence.
Minor (US 2015/0161662) – discloses utilizing multiple machine learning models and comparing the outputs.
Bilenko (US 2014/0344193) and Xiang (US 2015/0154353) – both disclose systems including repeatedly comparing outputs of predictive models for a certain amount of iterations/time.
Keller (US 2012/0021835) – teaches a system including changing models based upon character movement in a virtual environment.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128